[Cite as In re Z.B., 2011-Ohio-2936.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA




                           JOURNAL ENTRY AND OPINION
                                   No. 96304




                                         IN RE:       Z.B.

                                        (A Minor Child)




                                          JUDGMENT:
                                           AFFIRMED


                                  Civil Appeal from the
                           Cuyahoga County Common Pleas Court
                                 Juvenile Court Division
                                  Case No. SU 09713855

        BEFORE:            E. Gallagher, J., Sweeney, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED:                         June 16, 2011
                                    2

 FOR APPELLANT

Mother, T.B., pro se
25440 Chatworth Drive
Euclid, Ohio 44117


ATTORNEY FOR APPELLEE

Thomas Banks
1148 Plainfield Road
South Euclid, Ohio 44121

ATTORNEY FOR C.S.E.A.

Joseph C. Young
Assistant County Prosecutor
C.S.E.A.
1910 Carnegie Ave., 2nd Floor
Cleveland, Ohio 44115




EILEEN A. GALLAGHER, J.:

     {¶ 1} This case came to be heard upon the accelerated calendar

pursuant to App.R. 11.1 and Loc.R. 11.1.

     {¶ 2} T.B. appeals from the decision of the trial court, overruling her

objections to the magistrate’s opinion. The appellant argues the magistrate
                                        3

erred in overruling her objections and in failing to conduct a hearing. For

the following reasons, we affirm the decision of the trial court.

        {¶ 3} In putting forth this argument, appellant fails to cite to any legal

authority for her claims, a failure that allows this court to disregard her

arguments.      App.R. 12(A)(2); App.R. 16(A)(7); State v. Martin (July 12,

1999), Warren App. No. CA99-01-003, citing Meerhoff v. Huntington Mtge.

Co. (1995), 103 Ohio App.3d 164, 658 N.E.2d 1109; Siemientkowski v. State

Farm Ins., Cuyahoga App. No. 85323, 2005-Ohio-4295.             “If an argument

exists that can support this assigned error, it is not this court’s duty to root it

out.”    Cardone v. Cardone (May 6, 1998), Summit App. Nos. 18349 and

18673.

        {¶ 4} Moreover, in filing the instant appeal, appellant failed to file a

transcript of proceedings. “In the absence of a record, the proceedings at

trial are presumed correct.” State v. Brown (1988), 38 Ohio St.3d 305, 528

N.E.2d 523. As the court stated in Knapp v. Edwards Laboratories (1980),

61 Ohio St.2d 197, 400 N.E.2d 384:

        {¶ 5} “The duty to provide a transcript for appellate review falls upon

the appellant. This is necessarily so because an appellant bears the burden

of showing error by reference to matters in the record. * * * When portions of

the transcript necessary for resolution of assigned errors are omitted from
                                               4

the record, the reviewing court has nothing to pass upon and thus, as to

those assigned errors, the court has no choice but to presume the validity of

the lower court’s proceedings, and affirm.”

       {¶ 6} Further, “[i]f a transcript is ‘unavailable’ an appellant has an

obligation to provide a complete record pursuant to App.R. 9(C), (D) or (E).”

State v. Nero, Cuyahoga App. No. 79866, 2002-Ohio-656, quoting State v.

Newell (Dec. 6, 1990), Cuyahoga App. Nos. 56801 and 60128.

       {¶ 7} In this instance, the appellant has not provided us with a

transcript or an App.R. 9 statement of these proceedings, we must therefore

presume regularity and summarily reject her assignment of error.                         See

Rosca v. Constantinescu, Cuyahoga App. No. 82493, 2004-Ohio-467.

       Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.
                                           5


EILEEN A. GALLAGHER, JUDGE

JAMES J. SWEENEY, P.J., and
KENNETH A. ROCCO, J., CONCUR




                                      APPENDIX

Assignment of Error:

      I. “The trial court abused its discretion in denying the appellant’s motion to object
      magistrate’s decision.”